Citation Nr: 0517579	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  99-18 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to a service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from July 29, 1947, to 
August 24, 1947, and from January 1948 to January 1953.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the RO.  



FINDING OF FACT

The veteran is shown to have died in May 2005, prior to final 
appellate consideration by the Board.  



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2005, the Board received notice that unfortunately 
the veteran had died in May 2005, during the pendency of his 
appeal.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 
Vet. App. 42 (1994).  

This appeal on the merits has becomes moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2004).  



ORDER

The appeal is dismissed.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


